Per Curiam.

The pendency of the proposed initiative petition to repeal the existing bond ordinance which was passed as an emergency measure does not suspend such existing bond ordinance. Eelator’s demurrer to the answer filed by the village solicitor is sustained for the reasons advanced in the case of Wiegand, Mayor, v. Ferguson, 124 Ohio St., 73, 177 N. E., 35.
As there is no showing of bad faith in the institution of the taxpayer’s injunction suit to restrain the issuance of the bonds, the relator’s motion to strike from the files the answer of the *510mayor is overruled. The rule is well established in this state “that the relator has not shown a clear right to a writ of mandamus when there is previously pending an injunction suit against the particular officer or board sought to be coerced, touching the same subject matter, so long as it does not affirmatively appear in the record that the taxpayer’s suit was not instituted in good faith.” State, ex rel. Commercial Investors Corp., v. Zangerle, Aud., 126 Ohio St., 247, 250, 185 N. E., 69.

Demurrer sustained and motion overruled.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taft, JJ., concur.